 


110 HR 6969 IH: To amend the Internal Revenue Code of 1986 to disallow the deduction for excess non-taxed reinsurance premiums with respect to United States risks paid to affiliates.
U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6969 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2008 
Mr. Neal of Massachusetts introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to disallow the deduction for excess non-taxed reinsurance premiums with respect to United States risks paid to affiliates. 
 
 
1.Disallowance of deduction for excess non-taxed reinsurance premiums paid to affiliates 
(a)In generalSubsection (b) of section 832 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(9)Limitation on deduction for excess non-taxed reinsurance premiums paid to affiliates 
(A)In generalNo deduction shall be allowed under paragraph (4) for so much of the affiliated non-taxed reinsurance premiums paid by a covered insurance company during the taxable year as exceeds the sum of— 
(i)the premium limitation for such taxable year, plus 
(ii)the qualified ceding commissions with respect to such premiums. 
(B)Affiliated non-taxed reinsurance premiumsFor purposes of this paragraph— 
(i)In generalThe term affiliated non-taxed reinsurance premium means any reinsurance premium paid directly or indirectly to an affiliated corporation (other than a controlled foreign corporation (as defined in section 957)) if no tax is imposed by this subtitle with respect to such premium. 
(ii)Netting of premiums paid to covered insurance company by affiliatesThe amount of premiums which would (but for this clause) be treated as affiliated non-taxed reinsurance premiums with respect to any affiliated corporation for any taxable year shall be reduced (but not below zero) by any reinsurance premiums paid directly or indirectly to the covered insurance company by such affiliated corporation during such taxable year. 
(iii)Premiums treated as non-taxed to extent of treaty reductionRules similar to the rules of section 163(j)(5)(B) shall apply for purposes of determining the extent to which tax is imposed by this subtitle with respect to any premium. 
(C)Premium limitationFor purposes of this paragraph— 
(i)In generalThe term premium limitation means, with respect to any covered insurance company for any taxable year, the excess of— 
(I)the product of the gross premiums written by such covered insurance company on insurance contracts during the taxable year multiplied by the industry fraction for such taxable year, over 
(II)the aggregate reinsurance premiums paid by such covered insurance company during the taxable year which are not affiliated non-taxed reinsurance premiums.Such limitation shall not be less than zero. 
(ii)Industry fractionIn the case of any taxable year beginning in a calendar year, the term industry fraction means the fraction, determined by the Secretary on the basis of published aggregate data from annual statements of insurance companies— 
(I)the numerator of which is the aggregate reinsurance premiums paid by covered insurance companies to non-affiliated corporations during the second preceding calendar year, and 
(II)the denominator of which is the aggregate gross premiums written by covered insurance companies during such second preceding calendar year. 
(iii)Separate application to each line of businessWith respect to each line of business— 
(I)the Secretary shall determine a separate industry fraction with respect to each such line of business, and 
(II)subparagraph (A) shall be applied separately to each such line of business by taking into account the industry fraction determined with respect to such line of business. 
(D)Qualified ceding commissionFor purposes of this paragraph, the term qualified ceding commission means, with respect to the affiliated non-taxed reinsurance premiums paid by a covered insurance company during any taxable year, the product of— 
(i)the ceding commissions which are paid to such company with respect to such premiums and which are included in income of such company, multiplied by 
(ii)a fraction— 
(I)the numerator of which is so much of such premiums as exceeds the premium limitation for such taxable year, and 
(II)the denominator of which is the aggregate amount of such premiums. 
(E)Election by foreign corporation to be treated as domestic corporation 
(i)In generalIf a foreign corporation is paid a premium by a covered insurance company which would (but for this subparagraph) be a affiliated non-taxed reinsurance premium, then such foreign corporation may make an election to be treated as a domestic corporation for purposes of this subtitle. 
(ii)Revocation only with consentAny election under clause (i), once made, may be revoked only with the consent of the Secretary. 
(iii)Treatment of lossesExcept as otherwise provided by the Secretary, rules similar to the rules of sections 953(d)(3) and 362(e) shall apply in the case of a corporation making an election under clause (i). 
(F)Other definitions and special rulesFor purposes of this paragraph— 
(i)Covered insurance companyThe term covered insurance company means any insurance company subject to the tax imposed by section 831. 
(ii)Treatment of controlled groupAll domestic members of a controlled group of corporations (as defined in section 1563) of which a covered insurance company is a member shall be treated as one corporation. 
(iii)Affiliated corporationsA corporation shall be treated as affiliated with a covered insurance company if both corporations are members of the same controlled group of corporations, as defined in section 1563(a) except that— 
(I)more than 25 percent shall be substituted for at least 80 percent each place it appears in section 1563(a)(1), and 
(II)the determination shall be made without regard to subsections (a)(4), (b)(2)(C), (b)(2)(D), and (e)(3)(C) of section 1563. 
(iv)Treatment of reinsurance assumed by covered insurance companyReinsurance ceded by a non-affiliated corporation to a covered insurance company shall be taken into account in the same manner as premiums written by such covered insurance company. 
(G)RegulationsThe Secretary shall prescribe such regulations as may be appropriate to carry out or to prevent the avoidance of the purposes of this paragraph, including regulations which provide for the application of this section to alternative reinsurance transactions, fronting transactions, conduit and reciprocal transactions, and any economically equivalent transactions.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2008. 
 
